The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




         Dated: 10:30 AM August 13, 2020
                            UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO

In re:                                              )   Case No. 20-60943
                                                    )
MARK A SPECK, II                                    )   Chapter 7
                                                    )
                          Debtor.                   )   Judge Russ Kendig
                                                    )
                                                    )   ORDER GRANTING MOTION OF
                                                    )   RICHLAND COUNTY TREASURER
                                                    )   FOR RELIEF FROM STAY AND
                                                    )   ABANDONMENT
                                                    )
                                                    )   300 Harker St., Mansfield
                                                    )   Richland County, Ohio
                                                    )   Parcel #: 027-04-083-06-000

          This matter came before the Court on the Motion for Relief from Stay (the “Motion”) filed

by RICHLAND COUNTY TREASURER (“Movant”). Movant has alleged that good cause for

granting the Motion exists, and that Debtors, counsel for the Debtors, the Chapter 7 Trustee, and

all other necessary parties were served with the Motion, and with notice of the hearing date on the

Motion.

          Chapter 7 Interim Trustee Josiah L. Mason filed objection to the Movant’s Motion for

Relief from Stay and Abandonment on July 6, 2020. The Chapter 7 Interim Trustee has since had

the opportunity to conduct § 341 Meeting. Counsel for Movant and Chapter 7 Trustee have

                                                    1




 20-60943-rk        Doc 16     FILED 08/13/20       ENTERED 08/13/20 14:48:15             Page 1 of 3
consulted on the matter and have resolved the Trustee’s objection. No other party filed a response

or otherwise appeared in opposition to the Motion, or all responses have been withdrawn. For

these reasons, it is appropriate to grant the relief requested.

        IT IS, THEREFORE, ORDERED that the Motion is granted. The automatic stay

imposed by § 362 of the Bankruptcy Code is terminated with respect to the Movant, its successors,

and assigns.

        IT IS FURTHER ORDERED that the Chapter 7 Trustee is authorized and directed to

abandon the property located at 300 Harker Street, Mansfield, Richland County, Ohio,

Permanent Parcel # 027-04-083-06-000.

        IT IS FURTHER ORDERED that notwithstanding Rule 4001(a)(3), Richland County

Treasurer may execute on this Order immediately.

        IT IS FURTHER ORDERED that the hearing on the motion and objections set for

August 24, 2020 at 3:00 PM hereby vacated.

IT IS SO ORDERED.
                                            #       #       #

SUBMITTED & APPROVED BY:

/s/Jonathon C. Elgin__________
Jonathon C. Elgin (OH 0096390)
Assistant Prosecuting Attorney
Richland County Prosecutor’s Office
38 South Park Street, Second Floor
Mansfield, OH 44902
419-774-5676
jcelgin@richlandcountyoh.us
Attorney for Movant

APPROVED BY:

/s/Josiah L. Mason (8/11/2020, fax signature on file)
Josiah L. Mason (OH 0003549)
Chapter 7 Interim Trustee

                                                    2



 20-60943-rk      Doc 16      FILED 08/13/20        ENTERED 08/13/20 14:48:15       Page 2 of 3
SERVICE LIST:

Jonathon C. Elgin
38 S. Park St., 2nd Fl.
Mansfield, OH 44902

R. Joshua Brown
32 Lutz Ave.
Lexington, OH 44904
bk.joshbrown@gmail.com

Josiah L. Mason
153 W. Main St.
PO Box 345
Ashland, OH 44805-2219
jlmasontrustee@joemasonlaw.com

Mark A. Speck, II
325 Marcus St.
Mansfield, OH 44903




                                            3



 20-60943-rk      Doc 16   FILED 08/13/20   ENTERED 08/13/20 14:48:15   Page 3 of 3
